835 So.2d 1158 (2003)
Julian DiMASE and Gaetano DiMase, Appellants,
v.
AQUAMAR 176, INC., & Chicago Title Company, Appellees.
No. 3D01-915.
District Court of Appeal of Florida, Third District.
January 29, 2003.
Armstrong & Mejer, P.A., and Alvaro L. Mejer, and Timothy J. Armstrong, Coral Gables, for appellants.
Robert P. Frankel & Associates, P.A., and Robert P. Frankel, Miami, for appellees.
Before JORGENSON, COPE, LEVY, GERSTEN, GODERICH, GREEN, FLETCHER, SHEVIN, and RAMIREZ, JJ.
Prior report: 835 So.2d 1150.


*1159 ON MOTION FOR REHEARING EN BANC

PER CURIAM.
The appellants' motion for rehearing en banc is granted and Judge Ramirez's dissenting opinion is adopted as the opinion of the court. The judgment under review is therefore reversed.
COPE, LEVY, GERSTEN, GODERICH, FLETCHER, SHEVIN, and RAMIREZ, JJ., concur.
SCHWARTZ, C.J., is recused.
GREEN, J. (dissenting)
I would deny the motion for rehearing en banc for the reasons expressed in the initial majority opinion of this case.
JORGENSON, J., concurs.